EXHIBIT 10.1
 
MANAGEMENT AND GOVERNANCE CONSULTANT AGREEMENT




THIS AGREEMENT dated effective March 15, 2009 is made:


BETWEEN:


American Petro-Hunter, Inc.
1694 Falmouth Road, Suite 123
Centerville,  Massachusetts
USA, 02632


(hereinafter referred to as the “Company")


AND:


Rob McIntosh
8655 East Via de Ventura, Suite G200
Scottsdale, Arizona
USA, 85258


(hereinafter referred to as “Consultant")




1. 
Consultation Services



The Company hereby engages the Consultant to perform the following services in
accordance with the terms and conditions set forth in this Agreement: The
Consultant will consult with the officers and employees of the Company
concerning matters relating to corporate management including day-to-day
operations, marketing and investor relation services.


2. 
Term of Agreement.



This Agreement will be for a one (1) year term commencing on March 15, 2009 and
continuing until March 14, 2010.  After completion of the one year term the
agreement will be continued on a month to month basis upon mutual agreement by
both parties hereto.


3. 
Termination



Either party may terminate this Agreement by giving the other party thirty (30)
days written notice delivered by registered mail or confirmed email or
facsimile.


4. 
Place Where Services Will Be Rendered



The Consultant will perform most services in accordance with this Agreement at
8655 East Via de Ventura, Suite G200, Scottsdale, Arizona, USA, 85258.  In
addition, the Consultant will perform services on the telephone and at such
other places as designated by the Company to perform these services in
accordance with this Agreement.
 

--------------------------------------------------------------------------------




5. 
Payment to Consultant



The Consultant will receive a fee in the amount of Fifteen Thousand Dollars
($15,000) per month for work performed in accordance with this Agreement,
payable as follows:


(a)
Three Thousand, Five Hundred Dollars ($3,500) will be payable on the 15th day of
each month for services rendered;



(b)
Three Thousand, Five Hundred Dollars ($3,500) will be payable on the last day of
each month for services rendered;



(c)
Five Thousand Dollars ($5,000) will accrue to the Company’s payables list on the
last day of each month in which services are rendered and remain as due and
owing to the Consultant until such time as the Company’s first well has been
placed into commercial production.  Upon the first well being placed into
commercial production, the Company will pay the Consultant all monies that have
accrued in addition to a bonus in the amount of Fifty percent (50%) of the
accrued amount.  In the event the Company fails to place a well into commercial
production within a one (1) year period from the date hereof, any accrued amount
will be forgiven by the Consultant and removed from the Company’s payables list;
and



(d)
Three Thousand Dollars ($3,000) will be payable on the last day of each month to
be applied against costs incurred in retaining office space in which the
Consultant’s duties hereunder are to be performed.  In the event the Consultant
fails to maintain office space, this portion of the fee will cease to be paid
and the overall fee will be reduced to Twelve Thousand Dollars ($12,000) per
month.



The above amounts shall be inclusive of all disbursements such as printing,
postage, long distance telephone charges and other related costs as reasonably
incurred by the Consultant for the purpose of the provision of the Consultant’s
services to the Company; In the event that travel is required, the Consultant
can submit additional receipts regarding costs for such travel to the Company
for reimbursement.  The Consultant has the right to ask the Company for an
advance payment to pay for certain disbursements that will be incurred on behalf
of the Company.


The Consultant will be required to issue an invoice to the Company at the
beginning of each month this Agreement is in effect.


6. 
Independent Contractor



Both the Company and the Consultant agree that the Consultant will at all times
act as an independent contractor in the performance of its duties under this
Contract. Accordingly, the Consultant shall be solely responsible for payment of
all taxes including Federal, State and local taxes arising out of the
Consultant's activities in accordance with this Agreement, including by way of
illustration but not limitation, Federal and State income tax, business tax, and
any other taxes or business license fees as may be required to be paid.


7. 
Confidential Information and Non-Competition



The Consultant agrees that any information received by him during the
performance of his obligations pursuant to this Agreement or otherwise,
regarding the business, financial, technological or other any other affairs of
the Company or its personnel will be maintained by him as strictly confidential
and will not be revealed by the Consultant to any other persons, firms,
organizations or other entities whatsoever.   This covenant shall survive the
termination of this Agreement.


The Consultant agrees that during the term of this Agreement and thereafter, he
will not compete or attempt to compete with the business or technology of the
Company or in any other respects whatsoever.
 
-2-

--------------------------------------------------------------------------------




8. 
Employment of Others



The Company may from time to time request that the Consultant arrange for the
services of others. All costs to the Consultant for those services will be paid
by the Company.


9. 
Signatures



Both the Company and the Consultant agree to the above Contract.


10. 
Entire Agreement



This agreement contains the entire agreement between the parties hereto with
respect to the Consultant’s engagement by the Company and supersedes any prior
oral or written agreements or understandings with respect hereto.


11.
Notices



All notices, requests, demands, and other communications hereunder shall be in
writing and shall be delivered personally, sent be recognized overnight courier
or sent by registered or certified mail, return receipt requested, to the other
parties hereto at his or its address as set forth above, and shall be deemed
given when delivered, or if sent by registered or certified mail, five (5) days
after mailing. Any party may change the address to which notices, requests,
demands, and other communications hereunder shall be sent by sending written
notice of such change of address to the other parties in the manner above
provided.


12. 
Successors and Assigns



Subject only to the terms of Paragraph 8, this Agreement shall inure to the
benefit of, and be binding upon, the successors and assigns of the party hereto.


13. 
Amendment



No amendment of any provision of the Agreement, or consent to any departure
therefrom, shall be effective unless in writing and executed by both parties
hereto.


14. 
Waiver



The waiver by the Company of any breach of any term or condition of the
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition hereof.


15. 
Severability



Each of the terms and provisions of this Agreement is to be deemed severable in
whole or in part and, if any terms or provision or the application thereof in
any circumstances should be invalid, illegal or unenforceable, the remaining
terms and provisions or the application of such term or provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable shall not be affected thereby and shall remain in full force and
effect.


16. 
Governing Law



This agreement and the enforcement thereof shall be governed and controlled in
all aspect by the laws of the State of Nevada.
 
-3-

--------------------------------------------------------------------------------




17. 
Counterparts



This Agreement may be executed in one or more counterparts and all so executed
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all the parties are not signatories to the original or the
same counterpart.


IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written notwithstanding its actual date of
execution.




AMERICAN PETRO-HUNTER, INC.

 




_________________________________________
John Lennon, President








_________________________________________
Rob McIntosh
 
-4-

--------------------------------------------------------------------------------

